Citation Nr: 0430360	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-03 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than October 22, 
2001, for the grant of additional compensation for aid and 
attendance for a spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision granted 
additional compensation for aid and attendance for the 
veteran's spouse, with an effective date of November 28, 
2001.  During the course of this claim, the RO revised the 
effective date to October 22, 2001.  The veteran has 
continued her appeal.

In June 2004, the veteran presented testimony at a video-
conference hearing at the RO before the undersigned Veterans 
Law Judge sitting in Washington, D.C. 


FINDINGS OF FACT

1.  The veteran filed a claim for aid and attendance for her 
spouse on February 7, 2001.

2.  In a statement dated January 11, 2001, the oncologist 
treating the veteran's spouse indicated that the spouse was 
suffering from metastatic, non-small cell lung cancer, that 
he was terminally ill, and that he should be considered 
completely disabled and unlikely to return to work in the 
near future.

3.  As of January 11, 2001, the veteran's spouse was 
physically incapacitated and required assistance on a regular 
basis to protect from hazards/dangers incident to daily 
environment.  


CONCLUSION OF LAW

An effective date of January 11, 2001, for the grant of aid 
and attendance for a spouse is warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 3.401 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in March 2004.  The veteran was 
told of the requirements to establish a successful claim, 
advised of her and VA's respective duties, and asked to 
submit information and/or evidence in her possession 
pertaining to the claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice letter was sent after the January 
2002 rating decision, any defect with respect to its timing 
was harmless error because the veteran did not produce any 
additional information or evidence with regard to the issue 
before the Board upon receiving the content-complying notice 
in March 2004.  This provides a sound basis for concluding 
that the disposition of her claim would not have been 
different had she received pre-AOJ adjudicatory notice.  See 
38 U.S.C.A § 7261; Conway v. Principi, 353 F.3d 1369, 1374-75 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's spouse's treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, there is an adequate medical opinion of 
record, dated January 11, 2001.  Accordingly, having 
determined that the duty to notify and assist has been 
satisfied to the extent possible, the Board turns to an 
evaluation of the veteran's claim on the merits.  




II.  Effective Date

A veteran entitled to receive compensation for service-
connected disability, which is rated at not less than 30 
percent, if and while rated totally disabled, shall be 
entitled to additional compensation for a dependent spouse 
and children.  38 U.S.C.A. §§ 1115(1)(E), 1135 (West 2002).  
A veteran's spouse will be considered in need of regular aid 
and attendance if she/he: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) Is a patient in a nursing home 
because of mental or physical incapacity; or (3) Establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a) (inability to dress/undress, or 
to keep ordinarily clean/presentable; frequent adjustment of 
special prosthetic/orthopedic appliances with the aid of 
another; inability to feed self; inability to attend to wants 
of nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect from hazards/dangers 
incident to daily environment).  38 C.F.R. § 3.351(c) (2004).

Applicable regulations provide that the effective date of an 
award of additional compensation for aid and attendance for a 
spouse shall be the date of claim or the date entitlement 
arose, whichever is later.  However, when an award of pension 
or compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional compensation payable by reason of need 
for aid and attendance or housebound status shall also be 
awarded for any part of the award's retroactive period for 
which entitlement to the additional benefit is established.  
38 C.F.R. § 3.401(a)(3) (2004).  

The veteran is rated totally disabled based upon individual 
unemployability due to service-connected disabilities, with 
an effective date of November 2000.  In February 2001, she 
submitted a statement from her husband's oncologist 
indicating that her husband was terminally ill due to 
metastatic lung cancer and that he was unable to work.  In 
its January 2002 rating decision, the RO found that the 
documents received February 7, 2001, constituted an informal 
claim for spousal aid and attendance.  See 38 C.F.R. § 
3.155(a) (2004).  

The Board agrees that the documents received February 7, 
2001, constituted an informal claim for spousal aid and 
attendance.  Under the controlling regulation, the Board must 
next determine the date entitlement arose, and compare this 
to the date of claim.  If the evidence were to show 
entitlement to aid and attendance at any time up to one year 
prior to February 7, 2001, the effective date for the award 
of aid and attendance benefits would be from that earlier 
time, by virtue of the exception set out in § 3.401(a)(1) to 
permit the application of § 3.400(o)(2).

At her June 2004 video-conference hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
her husband was first diagnosed with metastatic terminal lung 
cancer in December 2000.  After being released from the 
hospital, she assisted him in many ways.  She performed 
activities of daily living and self-care.  She helped him use 
the bathroom.  She also made deliveries for him so that he 
could nominally keep his delivery job with a local druggist.  
The veteran testified that her husband did not want to give 
in though he did have terminal cancer and he was very ill.  
He did not want to receive charity from his employer, who was 
paying him sick leave.  So she would drive around making the 
drug store deliveries about two hours per day for him.  She 
reported that she finally had to get more assistance with his 
care when she dropped him in the bathroom and he hit his head 
and hurt himself around the time she filed the claim.  In her 
opinion, he was in need of regular aid and attendance 
beginning in December 2000, after his release from the 
hospital following the diagnosis of terminal metastatic 
cancer.  She based this opinion on the constant care she had 
to provide for him to keep living from that point until his 
untimely death in December 2001.  

In a statement dated January 11, 2001, 
hematologist/oncologist Thomas Weiner M.D. reported that the 
veteran's spouse had metastatic, non-small cell lung cancer 
and was terminally ill.  He reported the spouse was disabled 
from work and would unlikely return to work.  Treatment 
records from Saint Peters Hospital show ongoing care of 
symptoms and pain management.  There were instances when he 
was reportedly doing better as far as symptoms, but the 
records are replete with reference to problems with pain 
control, pneumonitis, and bronchitis.  He underwent 
chemotherapy.  In October 2001, it was confirmed that the 
condition had worsened when it was discovered that the 
condition had metastasized to the brain.  He died in December 
2001.

This case presents the issue of whether the veteran's spouse, 
diagnosed with terminal cancer, was in need of aid and 
attendance prior to October 22, 2001.  The spouse was not 
noted to be blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or to have 
concentric contraction of the visual field to 5 degrees or 
less; or to be a patient in a nursing home because of mental 
or physical incapacity at the time in question.  However, the 
evidence establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a), as of 
January 11, 2001.  The opinion of Dr. Weiner, the subsequent 
treatment records and the veteran's credible testimony show 
that the spouse generally was physically incapacitated and 
required assistance on a regular basis to protect himself 
from hazards/dangers incident to daily environment as of that 
date.  The record is replete with reference to the veteran's 
spouse's diminished capacity and grave illness dating from 
January 11, 2001.  

Thus, the evidence supports an effective date of January 11, 
2001.  The Board finds the January 2001 letter from Dr. 
Weiner, coupled with the treatment notes as well as the 
credible testimony from the veteran, to be compelling 
evidence.  Thus, the earliest possible effective date is 
January 11, 2001.  




ORDER

An effective date of January 11, 2001, for the award of aid 
and attendance for the veteran's spouse is granted, subject 
to the laws governing the award of monetary benefits.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



